Summit C.P. No. CR97051118A.
On August 21, 2000, this court stayed the execution of sentence in this cause pending exhaustion of state post-conviction remedies. It appearing to the court that this court declined jurisdiction and dismissed the appeal in case No. 00-1036, appellant’s post-conviction appeal, on September 6, 2001, and that this court received notification from the Supreme Court of the United States that said court on October 1, 2001, entered an order in No. 00-9892, Michael D. Stallings v. Ohio, which stated that the petition for a writ of certiorari is denied.
IT IS ORDERED BY THE COURT, sua sponte, that the stay of execution entered in this cause on August 21, 2000, be and is hereby revoked.
IT IS HEREBY ORDERED by this court that said sentence be carried into execution by the Warden of the Southern Ohio Correctional Facility or, in his absence, by the Deputy Warden on Monday, the 14th day of January, 2002, in accordance with the statutes so provided.
IT IS FURTHER ORDERED that a certified copy of this entry and a warrant under seal of this court be duly certified to the Warden of the Southern Ohio Correctional Facility and that said Warden shall make due return thereof to the Clerk of the Court of Common Pleas of Summit County.